DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. TW109124870, on July 23, 2020.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
  


Response to Amendments and Arguments
The present Office Action is in response to Applicant’s amendment of April 11, 2022, hereinafter “Reply”, submitted/entered with filing of request for continued examination (RCE) of April 11, 2022.  Claims 1, 7-8, 14-15, and 21-22 have been amended, and no claims have been cancelled nor added.  Claims 1-22 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1) 	Applicant’s arguments with respect to claims 1, 8, 15, and 22 and dependent claims thereof on pp. 11-16 of the Reply have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2)	Due to the amendments to the claims, please refer to the claim objections and the claim rejections under 35 USC 112(a) and 35 USC 112(b) below.
(3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference character “S1305” shown in FIG. 13 is not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The disclosure is objected to because of the following informalities: Paragraph [0083] contains an abbreviation “a.k.a.”.  For examination, the abbreviation is assumed to be “also known as”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 22 is objected to because of the following informalities: 
In claim 22, lines 9-10, “the at least one third decoding operation reaches the retry threshold value” may be amended to “at least one third decoding operation reaches the retry threshold value” to correct a grammatical error.  (Emphasis added.)  
In claim 22, lines 14-15, “a second accumulated decoding count of the at least one fourth decoding operation reaches the retry threshold value” may be amended to “a second accumulated decoding count of at least one fourth decoding operation reaches the second value of the retry threshold value” to correct a grammatical error and to avoid ambiguity.  Please note that it is not clear if the retry threshold value is used as the first value or the second value.  For examination, the limitation is considered to be “a second accumulated decoding count of at least one fourth decoding operation reaches the second value of the retry threshold value”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 22, the claim was amended in the Reply to include a limitation of “wherein the memory control circuit unit is configured to … enter a second decoding mode after … a first accumulated decoding count of the at least one third decoding operation reaches the retry threshold value, the memory control circuit unit is further configured to … enter the second decoding mode after … a second accumulated decoding count of the at least one fourth decoding operation reaches the retry threshold value”.  The limitation contains a subject matter that is not properly described in the application as filed because the specification of the application as filed only describes that “[in] an exemplary embodiment, after the retry threshold value is adjusted and the at least one decoding operation performed based on the first decoding mode (a.k.a. a second decoding operation, a third decoding operation and/or a fourth decoding operation) is failed, the memory management circuit 502 can determine whether to enter the second decoding operation according to the retry threshold value. … if the accumulated decoding count of the second decoding operation reaches the retry threshold value, the memory management circuit 502 and the error checking and correcting circuit 508 can enter the second decoding mode”.  (See paragraph [0083].)  In addition, a search in the specification for “first accumulated decoding count”, “third decoding operation”, “second accumulated decoding count”, and “fourth decoding operation” does not show any support for the limitation above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien et al. (US 2017/0236592 A1), hereinafter “Alhussien”, in view of Tanakamaru et al. (US 2021/0149753 A1), hereinafter “Tanakamaru”.

	Regarding claim 1, Alhussien teaches:
A memory control method for a rewritable non-volatile memory module, the memory control method comprising: 
determining a retry threshold value according to decoding history information, 5wherein the decoding history information comprises information related to at least one first decoding operation previously performed (FIG. 8; “[0098] If, however, it is determined during step 830 that the current iteration is the Mth [retry threshold value] iteration of the initial read retry”); and 
entering a second decoding mode after at least one second decoding operation performed based on a first decoding mode is failed and an accumulated decoding count of the at least one second decoding operation reaches the retry threshold value (FIG. 8; “[0095] … As shown in FIG. 8, the exemplary read retry process 800 performs up to M [retry threshold value] read retry operations during step 810 during an initial read retry phase using different read threshold voltages (Vrefs) (FIG. 7; 740). For instance, the corresponding row of the LLR LUT 600 (FIG. 6) is used during step 810 to get an LLR Assignment and the LLR is applied to a decoder, such as a soft LDPC (SLDPC) decoder.”; “[0096] A test is performed during step 820 to determine if there is a decoding [first decoding mode] success. … If, however, it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success, then program control proceeds to step 830 where a further test is performed to determine if the current iteration is the Mth [retry threshold value] iteration of the initial read retry.”; [0097]; “[0098] If, however, it is determined during step 830 that the current iteration is the Mth [retry threshold value] iteration of the initial read retry, then the read retry process 800 proceeds to step 850, where the minimum syndrome weight of the M reads and associated Vref are identified as the best step thus far.”; “[0100] A test is performed during step 860 to determine if there is a decoding [second decoding mode] success. If it is determined during step 860 that there is a decoding success, then the read retry process 800 has completed.”; [0100]; “[0101] If, however, it is determined during step 860 that there is not a decoding [second decoding mode] success, then program control proceeds to step 865 where the minimum syndrome weight and read offset threshold voltage (Vref) associated with the best step number are updated, if needed.”; at least one second decoding operation is performed in the exemplary read retry process 800 that performs up to M [retry threshold value] read retry operations during step 810 during an initial read retry phase before it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success; a test is performed during step 860 to determine if there is a decoding [second decoding mode] success after it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success as shown in FIG. 8, which is similar to the flowchart in FIG. 13 of the instant application’s disclosure; also as shown in FIG. 8, an accumulated decoding count of the at least one second decoding operation is a number of iterations through the loop of steps 810-840 in FIG. 8; when this number of iterations through the loop of steps 810-840 reaches the Mth [retry threshold value] iteration as evaluated in step 840, the program control proceeds to step 850, which begins the decoding [second decoding mode] performed in steps 850-870), 
10wherein a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode. 

Alhussien teaches determining a retry threshold value.  Nevertheless, Alhussien does not teach determining a retry threshold value according to decoding history information, 5wherein the decoding history information comprises information related to at least one first decoding operation previously performed, 10wherein a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode. 

	However, Tanakamaru teaches:
determining a retry threshold value according to decoding history information, 5wherein the decoding history information comprises information related to at least one first decoding operation previously performed (FIG. 1; [0011]-[0012]; “[0022] When a code rate test is performed, whether it is a full RSCR or a mini RSCR [at least one first decoding operation] as described herein, the code rate test scheme collects statistics [decoding history information] such as but not limited to [information, such as] retry counts, total clock cycles of a low density parity check (LDPC) decoder, etc. In embodiments of the present disclosure, this is done immediately after programming the block, and is used to decide whether to adjust the code rate, to invoke a full RSCR test, or to continue without adjustment.”; “[0029] … In decision block 208, if the determined maximum error is greater than a predetermined error threshold, or if the number of retries (e.g., the number of attempts to read the page after the first attempt) is greater than the retry threshold [retry threshold value], process flow continues to block 212. In block 212, the code rate is adjusted, or a full code rate test is initiated. If the number of retries is less than the retry threshold [retry threshold value], and the determined maximum error is less than the error threshold, the mini RSCR test is finished at block 210”),
10wherein a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode (FIGs. 1-2; [0011]-[0012]; “[0029] … Once the pages to be read for the mini RSCR test are determined, the determined page(s) are read from each plane of the system in block 206. … In decision block 208, if the determined maximum error is greater than a predetermined error threshold, or if the number of retries (e.g., the number of attempts to read the page after the first attempt) is greater than the retry threshold, process flow continues to block 212. In block 212, the code rate is adjusted, or a full code rate test is initiated”; note that the first decoding mode is considered to be a decoding mode when the mini RSCR test is performed, and the second decoding mode is considered to be a decoding mode when the code rate is adjusted or a full code rate test using a full RSCR process is initiated; as such, a decoding ability of the second decoding mode with the adjusted code rate or a full code rate using a full RSCR process is higher than a decoding ability of the first decoding mode using the mini RSCR test). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alhussien to incorporate the teachings of Tanakamaru to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a storage system having a storage component such as nonvolatile memory of Tanakamaru that collects statistics such as retry counts when a code rate test is performed to be used to decide whether to adjust a code rate, to invoke a full mini read scrub code rate (RSCR) test, or to continue without adjustment in a mini RSCR test operation.  Doing so with the memory of Alhussien would provide a method to quickly check a block health and adapt a code rate for a data storage device.  (Tanakamaru, [0011])

Regarding claims 8 and 15, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 8, Alhussien further teaches:
20a connection interface circuit configured to couple to a host system (“[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device … a computing system external to and operably connected to the storage device, such as in a driver module of a host device connected to storage device through an interface”; “[0123] Also included in the processing device 1002-1 is network interface circuitry 1014, which is used to interface the processing device with the network 1004 and other system components, and may comprise conventional transceivers”; a connection interface circuit is considered to be a portion of the network interface circuitry 1014 in the storage device that connects to a host device); and
a memory control circuit unit, coupled to the connection interface circuit and the rewritable non-volatile memory module (FIG. 4; “[0027] … A read control module initiates M data reads of the addressed page from the flash device [rewritable non-volatile memory module] to the read buffer”; “[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device and may be executed by a processor [memory control circuit unit] … a computing system external to and operably connected to the storage device, such as in a driver module of a host device connected to storage device through an interface”; [0123]). 

Further regarding claim 15, Alhussien further teaches:
A memory control circuit unit configured to control a memory storage device, wherein the memory storage device comprises a rewritable non-volatile memory module, and the memory storage device comprises (FIG. 4; “[0027] … A read control module initiates M data reads of the addressed page from the flash device [rewritable non-volatile memory module] to the read buffer”; “[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device [memory storage device] and may be executed by a processor [memory control circuit unit] … a computing system external to and operably connected to the storage device [memory storage device], such as in a driver module of a host device connected to storage device through an interface”):
a host interface circuit, configured to couple to a host system (“[0118] … a computing system external to and operably connected to the storage device [memory storage device], such as in a driver module of a host device connected to storage device through an interface [host interface]”; “[0123] Also included in the processing device 1002-1 is network interface circuitry 1014, which is used to interface the processing device with the network 1004 and other system components, and may comprise conventional transceivers”; a host interface circuit is considered to be a portion of the network interface circuitry 1014 in the storage device that connects to a host device); 
a memory interface circuit, configured to couple to the rewritable non-volatile memory 20module (FIG. 4; “[0046] Read reference voltages 426 are applied to the flash device 402 [rewritable non-volatile memory module] by a read control device 424 in a series of N reads. Each memory cell is read N times, and the N reads result in read data 404 containing N bits per memory cell as a quantized version of the stored voltage on the memory cell. The read data 404 is buffered in a read buffer 406, and buffered read data 410 from read buffer 406 is provided to a log likelihood ratio generation circuit 412 (or likelihood generator, which can also be adapted to use plain likelihood values)”; “[0123] Also included in the processing device 1002-1 is network interface circuitry 1014, which is used to interface the processing device with the network 1004 and other system components, and may comprise conventional transceivers”; a memory interface circuit is considered to include an input/output circuitry of the read buffer 406 that connects to the flash device 402 [rewritable non-volatile memory module]); 
a decoding circuit (FIG. 4; “[0054] … A low density parity check decoder [LDPC decoding 416, decoding circuit]”); and 
a memory management circuit, coupled to the host interface circuit, the memory interface circuit and the decoding circuit (FIG. 4; “[0046] Read reference voltages 426 are applied to the flash device 402 by a read control device 424 in a series of N reads. … The read data 404 is buffered in a read buffer 406, … the log likelihood ratio generation circuit 412 contains a lookup table that maps the read patterns in buffered read data 410 to log likelihood ratios”; “[0047] A tracking module 430 receives the buffered read data 410 from the read buffer 406”; “[0118] … a computing system external to and operably connected to the storage device, such as in a driver module of a host device connected to storage device through an interface [host interface]”; [0123]; the host interface circuit is considered to be a portion of the network interface circuitry 1014 in the storage device that connects to a host device; the memory interface circuit is considered to include an input/output circuitry of the read buffer 406 that connects to the flash device 402 [rewritable non-volatile memory module]; a memory management circuit is considered to include at least the log likelihood ratio generation circuit 412, the read control device 424, the tracking module 430, etc. that interfaces with a host device connected to storage device through an interface [host interface] via the low density parity check decoder [LDPC decoding 416, decoding circuit]).

Regarding claim 7, the combination of Alhussien teaches the memory control method of claim 1.

Alhussien further teaches:
15not entering the second decoding mode if the accumulated decoding count of the at least one second decoding operation does not reach the retry threshold value (FIG. 8; “[0096] A test is performed during step 820 to determine if there is a decoding success. If it is determined during step 820 that there is a decoding success, then the read retry process 800 has completed. If, however, it is determined during step 820 that there is not a decoding success, then program control proceeds to step 830 where a further test is performed to determine if the current iteration is the Mth [retry threshold value] iteration of the initial read retry”; “[0097] If it is determined during step 830 that the current iteration is not the Mth iteration of the initial read retry, then the read retry process 800 proceeds to step 840”; “[0100] A test is performed during step 860 to determine if there is a decoding [second decoding mode] success.”; the at least one second decoding operation is considered to be an operation(s) performed by the decoding performed in step 810 and evaluated in step 820 of FIG. 8; an accumulated decoding count of the at least one second decoding operation is an nth iteration through the loop of steps 810-840 in FIG. 8; when the nth iteration through the loop of steps 810-840 does not reach the Mth [retry threshold value] iteration as evaluated in step 840, the program control proceeds to step 830 and thus does not enter the decoding [second decoding mode] performed in step 860 and evaluated in step 865). 

Further regarding claim 7, the claim is a method claim and recites contingent limitations (e.g., “not entering the second decoding mode if the accumulated decoding count … does not reach the retry threshold value”).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claims 14 and 21, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 7.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 22, Alhussien teaches:
A memory storage device, comprising: 
a connection interface circuit configured to couple to a host system (“[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device … a computing system external to and operably connected to the storage device, such as in a driver module of a host device connected to storage device through an interface”; “[0123] Also included in the processing device 1002-1 is network interface circuitry 1014, which is used to interface the processing device with the network 1004 and other system components, and may comprise conventional transceivers”; a connection interface circuit is considered to be a portion of the network interface circuitry 1014 in the storage device that connects to a host device); 
a rewritable non-volatile memory module (FIG. 4; “[0027] … the flash device [rewritable non-volatile memory module]”); and 
20a memory control circuit unit, coupled to the connection interface circuit and the rewritable non-volatile memory module (FIG. 4; “[0027] … A read control module initiates M data reads of the addressed page from the flash device [rewritable non-volatile memory module] to the read buffer”; “[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device and may be executed by a processor [memory control circuit unit] … a computing system external to and operably connected to the storage device, such as in a driver module of a host device connected to storage device through an interface”; [0123]), 
wherein the memory control circuit unit is configured to determine a retry threshold value as a first value and enter a second decoding mode after at least one third decoding mode performed based on a first decoding mode is failed and a first accumulated decoding count of the at least one third decoding operation reaches the retry threshold value (FIG. 8; “[0095] … As shown in FIG. 8, the exemplary read retry process 800 performs up to M [retry threshold value as first value] read retry operations during step 810 during an initial read retry phase using different read threshold voltages (Vrefs) (FIG. 7; 740). For instance, the corresponding row of the LLR LUT 600 (FIG. 6) is used during step 810 to get an LLR Assignment and the LLR is applied to a decoder, such as a soft LDPC (SLDPC) decoder.”; “[0096] A test is performed during step 820 to determine if there is a decoding [first decoding mode] success. … If, however, it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success, then program control proceeds to step 830 where a further test is performed to determine if the current iteration is the Mth [retry threshold value] iteration of the initial read retry.”; “[0098] If, however, it is determined during step 830 that the current iteration is the Mth [retry threshold value] iteration of the initial read retry, then the read retry process 800 proceeds to step 850, where the minimum syndrome weight of the M reads and associated Vref are identified as the best step thus far.”; “[0100] A test is performed during step 860 to determine if there is a decoding [second decoding mode] success. If it is determined during step 860 that there is a decoding success, then the read retry process 800 has completed.”; “[0101] If, however, it is determined during step 860 that there is not a decoding [second decoding mode] success, then program control proceeds to step 865 where the minimum syndrome weight and read offset threshold voltage (Vref) associated with the best step number are updated, if needed.”; “[0118] … the methods and processes described herein may be stored in a memory as part of the firmware of a solid state storage device and may be executed by a processor [memory control circuit unit]; Note that third decoding operation is described to be associated with the first decoding mode in the instant application’s specification (see [0083]); at least one third decoding operation is considered to be performed in the exemplary read retry process 800 that performs up to M [retry threshold value] read retry operations during step 810 to get an LLR Assignment and the LLR is applied to a decoder, such as a soft LDPC (SLDPC) decoder, before it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success; a test is performed during step 860 to determine if there is a decoding [second decoding mode] success after it is determined during step 820 that there is not [failed] a decoding [first decoding mode] success as shown in FIG. 8, which is similar to the flowchart in FIG. 13 of the instant application’s disclosure; Also as shown in FIG. 8, an first accumulated decoding count of the at least one third decoding operation is a number of iterations through a loop of steps 810-840 in FIG. 8; when this number of iterations through the loop of steps 810-840 reaches the Mth [retry threshold value] iteration as evaluated in step 840, the program control proceeds to step 850, which begins the decoding [second decoding mode] performed in steps 850-870; note also that the “third decoding mode” is not described in details nor any example is provided in the specification (e.g., see [0008]) to describe how the third decoding mode is performed based on a first decoding mode, and so the “third decoding mode” is considered to be any mode of operation using a first decoding mode in examination; as such, at least one third decoding mode is considered to be a mode of operation that occurs iteratively in the loop through steps 810-840 of the read retry process with LLR lookup table (LUT) compensation 800 of FIG. 8, where the at least one third decoding operation described above is performed each time step 810 is executed and the determination of whether there is a decoding [first decoding mode] success is executed in step 820 in the loop), 
the memory control circuit unit is further configured to determine the retry threshold value as a second value and enter the second decoding mode after at least one fourth decoding mode performed based on the first decoding mode is failed and a second accumulated decoding count of the at least one fourth decoding operation reaches the retry threshold value, 
5the first value is different from the second value, and 
a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode.

	Alhussien does not teach the memory control circuit unit is further configured to determine the retry threshold value as a second value and enter the second decoding mode after at least one fourth decoding mode performed based on the first decoding mode is failed and a second accumulated decoding count of the at least one fourth decoding operation reaches the retry threshold value, 5the first value is different from the second value, and a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode.

	However, Tanakamaru teaches:
the memory control circuit unit is further configured to determine the retry threshold value as a second value and enter the second decoding mode after at least one fourth decoding mode performed based on the first decoding mode is failed and a second accumulated decoding count of the at least one fourth decoding operation reaches the retry threshold value (FIGs. 1-5; [0011]-[0012], [0019]; “[0022] When a code rate test is performed, whether it is a full RSCR [read scrub code rate] or a mini RSCR as described herein, the code rate test scheme collects statistics such as but not limited to retry counts, total clock cycles of a low density parity check (LDPC) decoder, etc. … This collection of statistics including fail bit count statistics, allows for operation of embodiments of the present disclosure”; “[0029] A method 200 of foreground mini RSCR [first decoding mode] test operation is shown in flow chart form in FIG. 2. Method 200 includes completing block programming in block 202, and determining target page number(s) for the mini RSCR test in block 204. Once the pages to be read for the mini RSCR test are determined, the determined page(s) are read from each plane of the system in block 206. Maximum error is determined for the page(s) read (see below for detail on determining maximum error). In decision block 208, if the determined maximum error is greater than a predetermined error threshold, or if the number of retries (e.g., the number of attempts to read the page after the first attempt) [second accumulated decoding count] is greater than the retry threshold [retry threshold value], process flow continues to block 212. In block 212, the code rate is adjusted, or a full code rate [second decoding mode] test is initiated.”; “[0040] Referring now to FIG. 5, a simplified block diagram of a storage system 500 on which embodiments of the present disclosure may be practiced is shown … System 500 may include, by way of example, a controller 502 [memory control circuit unit]”; Note that when a code rate test (e.g., a test in any of FIGs. 2-4) is performed, whether it is a full RSCR or a mini RSCR, the code rate test scheme collects statistics such as retry counts that are used to determine the retry threshold [retry threshold value] for each of the target page numbers.  As such, a first value of the retry threshold [retry threshold value] is considered to be for a target page number and a second value of the retry threshold [retry threshold value] is considered to be for another target page number; Note also that the “fourth decoding mode” is not described in details nor any example is provided in the specification (e.g., see [0008]) to describe how the fourth decoding mode is performed based on the first decoding mode, and so the “fourth decoding mode” is considered to be any mode of operation using the first decoding mode in examination; as such, at least one fourth decoding mode is considered to be a mode of operation that occurs through blocks 202-208 of the foreground mini read scrub code rate (RSCR) [first decoding mode] test operation of FIG. 2.  This mode of operation fails when a decision in block 208 determines that the determined maximum error is greater than a predetermined error threshold, and then the process flow continues to block 212 when the code rate is adjusted or a full code rate [second decoding mode] test is initiated.  The at least one fourth decoding operation is considered to be an operation of performing a retry (e.g., an attempt to read the page) and performing a mini RSCR [first decoding mode] test at block 206 for the retry), 
5the first value is different from the second value (FIGs. 1-5; [0011]-[0012], [0019], [0022], [0029], all supra; as explained above, the first value of the retry threshold [retry threshold value] is considered to be for a target page number and the second value of the retry threshold [retry threshold value] is considered to be for another target page number; as such, the first value is different from the second value since they are for different pages), and 
a decoding ability of the second decoding mode is higher than a decoding ability of the first decoding mode (FIGs. 1-5; [0011], [0019], [0022], [0029], all supra; “[0012] … If this maximum error exceeds a threshold, the embodiments of the disclosure may adjust the code rate immediately, or invoke a full RSCR process for a higher quality test”; the adjusted code rate or the full code rate [second decoding mode] in block 212 is considered to have a higher decoding ability than the mini read scrub code rate (RSCR) [first decoding mode] performed in block 206 since the adjusted code rate or the full code rate [second decoding mode] have a more code rate that produces  a higher quality test).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alhussien to incorporate the teachings of Tanakamaru to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a storage system having a storage component such as nonvolatile memory of Tanakamaru that collects statistics such as retry counts when a code rate test is performed to be used to decide whether to adjust a code rate, to invoke a full mini read scrub code rate (RSCR) test, or to continue without adjustment in a mini RSCR test operation.  Doing so with the memory of Alhussien would provide a method to quickly check a block health and adapt a code rate for a data storage device.  (Tanakamaru, [0011])

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien et al. (US 2017/0236592 A1), hereinafter “Alhussien”, in view of Tanakamaru et al. (US 2021/0149753 A1), hereinafter “Tanakamaru”, as applied to claims 1, 8, and 15, respectively above, and further in view of Kim et al. (US 10/175,892 B1), hereinafter “Kim”.

Regarding claim 2, the combination of Alhussien teaches the memory control method of claim 1.

The combination of Alhussien does not teach wherein the decoding history information reflects M decoding operations among past N decoding operations that achieve a successful decoding after rereading a first physical unit in the rewritable non-volatile memory module P 15times; N, M and P are positive integers; and M is not greater than N.

However, Kim teaches:
wherein the decoding history information reflects M decoding operations among past N decoding operations that achieve a successful decoding after rereading a first physical unit in the rewritable non-volatile memory module P 15times; N, M and P are positive integers; and M is not greater than N (FIGs. 3, 8; col. 6, lines 10-25, “Earlier read-retry steps can use fewer reads of the nonvolatile medium 110 [rewritable non-volatile memory module] to provide decoded read data with less latency than later read-retry steps that can use more reads of the nonvolatile medium 110 [rewritable non-volatile memory module]. Thus, the read latency can be a function of whether a given read-retry step successfully decodes the read data and how many read-retry steps are performed. … The success or failure of each read-retry step can be tracked at the granularity of a page [first physical unit], for example, and stored in the read-retry history 160 [decoding history information]”; col. 11, lines 32-48, “During a first retry [rereading] step, the ECC decoder 352 can use hard decoding (taking to read time) and transition to soft decoding (e.g., a second or third retry step) only when hard decoding fails to decode the read data. … hard decoding can be skipped when the failure rate of hard decoding the page [first physical unit] exceeds a threshold failure rate. … a read retry flow design can have the read retry steps RRi, where i [M] =1, 2, . . . , n [N] having corresponding read time numbers ti [P], where t0<<t1<<t2, and so forth”; n [N], i [M], and ti [P] are positive integers since they are greater than 0; i [M] is not greater than n [N] since i [M] =1, 2, . . . , n [N]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Alhussien to incorporate the teachings of Kim to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a solid-state storage device of Kim that maintains a history of read-retries for respective blocks of the solid-state storage device.  Doing so with the memory of Alhussien would allow information to be read from a nonvolatile memory using an adaptive read algorithm that can potentially decrease a read latency as compared to a fixed read algorithm.  (Kim, col. 4, lines 4-7)

Regarding claims 9 and 16, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Alhussien teaches the memory control method of claim 2.

Alhussien further teaches:
wherein a value of P further reflects a total of at least one data table referenced for adjusting a read voltage level in the first decoding mode before data read from the first physical unit is successfully decoded (FIGs. 6-8; “[0078] FIG. 7 illustrates a number of successive read operations 700 performed in accordance with an embodiment of the disclosure, using LLR value assignments 710 from the lookup table 600 [at least one data table] of FIG. 6. Generally, the read retry mode is implemented to compensate for deficiencies in the channel tracking. The read retry mode is optionally enhanced with syndrome weight knowledge obtained from failed decodings, as discussed further below in conjunction with FIGS. 8 and 9. The LLR values in the LLR constellations change [adjusting] sign at the location of the reference voltage [read voltage level] used for each successive read operation or one from the past read operations in a read retry mode”; “[0091] Decoding is performed on the log likelihood ratios resulting from the seventh read retry operation 730-7, and if low density parity check decoding successfully converges, the read operation is finished”; FIG. 6 shows 7 [P] read retry operations). 

Regarding claims 10 and 17, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien et al. (US 2017/0236592 A1), hereinafter “Alhussien”, in view of Tanakamaru et al. (US 2021/0149753 A1), hereinafter “Tanakamaru”, as applied to claims 1, 8, and 15 above, and further in view of Yang (US 2020/0133767 A1), hereinafter “Yang”.

Regarding claim 4, the combination of Alhussien teaches the memory control method of claim 1.

The combination of Alhussien does not teach adjusting the retry threshold value from a first value to a second value, wherein the second value is less than the first value; and removing Q data tables from a plurality of candidate data tables, wherein a value of Q corresponds to a difference between the first value and the second value, and the candidate data tables are configured to adjust a read voltage level in the first decoding mode. 
 
However, Yang teaches:
adjusting the retry threshold value from a first value to a second value, wherein the second value is less than the first value (FIGs. 4A, 4B; [0044]-[0045]; “[0046] … as depicted in FIG. 4B, after the controller 160 has perform the adaptive sorting method, original configuration #2 of the read threshold voltage in the second entry of the read-retry table 2 is set to the default read threshold voltage, and configuration #0 of the read threshold voltage is updated to the second entry of the read-retry table 141. Accordingly, after the updating, the controller 160 may start to perform the default read operation using the updated default read threshold voltage according to the updated order in arrow 420 in FIG. 4B. If the read-retry procedure is activated, the controller 160 may sequentially perform the read operation using the configuration of the read threshold voltage recorded in the first entry to the N-th entry of the updated read-retry table 141”; the retry threshold value is 3 [first value] in FIG. 4A to perform the read operations using configurations of up to configuration #2 and then changed to 1 [second value] in FIG. 4B, and the retry threshold value of 1 [second value] is less than 3 [first value]); and 
removing Q data tables from a plurality of candidate data tables, wherein a value of Q corresponds to a difference between the first value and the second value, and the candidate data tables are configured to adjust a read voltage level in the first decoding mode (FIGs. 3, 4A, 4B; “[0039] … the trial-and-error loop within range 330 includes the hard-decoding error correction within range 3301 and the soft-decoding error correction within range 3302”; [0044]-[0045]; “[0046] … as depicted in FIG. 4B, after the controller 160 has perform the adaptive sorting method, original configuration #2 of the read threshold voltage in the second entry of the read-retry table 2 is set to the default read threshold voltage, and configuration #0 of the read threshold voltage is updated to the second entry of the read-retry table 141. Accordingly, after the updating, the controller 160 may start to perform the default read operation using the updated default read threshold voltage according to the updated order in arrow 420 in FIG. 4B. If the read-retry procedure is activated, the controller 160 may sequentially perform the read operation using the configuration of the read threshold voltage recorded in the first entry to the N-th entry of the updated read-retry table 141”; since only the configuration #2 in FIG. 4B is used, two [Q] other configurations #0 and #1 [tables] are skipped and thus is considered to be removed similar to the description of FIG. 9 in the instant application; the two [Q] configurations that are skipped is a difference between the retry threshold value of 3 [first value] and 1 [second value]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Alhussien to incorporate the teachings of Yang to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a data storage device of Yang with a number of configurations of read threshold voltages.  Doing so with the memory of Alhussien would provide an adaptive data-reading method to improve an efficiency for reading data.  (Yang, [0004])

Regarding claims 11 and 18, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Alhussien teaches the memory control method of claim 1.

The combination of Alhussien does not teach adjusting the retry threshold value from a third value to a fourth value, wherein the fourth value is greater than the third value; and 5adding R data tables to a plurality of candidate data tables, wherein a value of R corresponds to a difference between the third value and the fourth value, and the candidate data tables are configured to adjust a read voltage level in the first decoding mode.

However, Yang teaches:
adjusting the retry threshold value from a third value to a fourth value, wherein the fourth value is greater than the third value (FIGs. 3, 4A; “[0044] … the default read threshold voltage (e.g., can be referred to as configuration #0 of the read threshold voltage) is used to read the page data from the flash memory 180 (i.e., the default read operation in block 310). In response to the failure of the default read operation in block 310, the read-retry procedure is activated. Meanwhile, the controller 160 may perform the trial-and-error loop in ascending order based on the ranking of the configuration in each entry of the read-retry table 141. For example, the entries 1 to N in the read-retry table 141 may correspond to the configurations #1 to # N of the read threshold voltages, as shown in FIG. 4A. It should be noted that the ranking of the configuration in each entry in the read-retry table 141 in FIG. 4A is in the initial condition, and can be regarded as an initial ranking”; the retry threshold value of 1 [third value] using configuration #0 for the default read operation in FIG. 4A is changed to N+1 [fourth value] using configurations #0-#N, where N+1 [fourth value] is greater than 1 [third value]); and 
5adding R data tables to a plurality of candidate data tables, wherein a value of R corresponds to a difference between the third value and the fourth value, and the candidate data tables are configured to adjust a read voltage level in the first decoding mode (FIGs. 3, 4A; “[0039] … the trial-and-error loop within range 330 includes the hard-decoding error correction within range 3301 and the soft-decoding error correction within range 3302”; “[0044] … the default read threshold voltage (e.g., can be referred to as configuration #0 of the read threshold voltage) is used to read the page data from the flash memory 180 (i.e., the default read operation in block 310). In response to the failure of the default read operation in block 310, the read-retry procedure is activated. Meanwhile, the controller 160 may perform the trial-and-error loop in ascending order based on the ranking of the configuration in each entry of the read-retry table 141. For example, the entries 1 to N in the read-retry table 141 may correspond to the configurations #1 to # N of the read threshold voltages, as shown in FIG. 4A. It should be noted that the ranking of the configuration in each entry in the read-retry table 141 in FIG. 4A is in the initial condition, and can be regarded as an initial ranking”; N [R] configurations [data tables] are added; configurations #0 to configurations #N are considered to be candidate data tables; N [R] is a difference between 1 [third value] and N+1 [fourth value]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Alhussien to incorporate the teachings of Yang to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a data storage device of Yang with a number of configurations of read threshold voltages.  Doing so with the memory of Alhussien would provide an adaptive data-reading method to improve an efficiency for reading data.  (Yang, [0004])

Regarding claims 12 and 19, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Alhussien teaches the memory control method of claim 5.

The combination of Alhussien does not teach determining contents of the R data tables according to information related to at least one successful decoding operation in the at least one first decoding operation.

However, Yang teaches:
10determining contents of the R data tables according to information related to at least one successful decoding operation in the at least one first decoding operation (FIGs. 3, 4A; “[0039] … the trial-and-error loop within range 330 includes the hard-decoding error correction within range 3301 and the soft-decoding error correction within range 3302”; “[0039] … the controller 160, for example, may first use the initial ranking (e.g., in a first order) shown in FIG. 4A to perform the default read operation and the subsequent read operations, and calculate the success count for read operations of the respective read threshold voltage of the read-retry table 141 that successfully exits the trial-and-error loop in a period (T) from a start time (e.g., time point t) to an end time (e.g., time point t+T)”; N [R] configurations [data tables]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Alhussien to incorporate the teachings of Yang to provide a non-volatile memory that adjusts read retry reference voltages of Alhussien, with a data storage device of Yang with a number of configurations of read threshold voltages of a read-retry table.  Doing so with the memory of Alhussien would provide an adaptive data-reading method to improve an efficiency for reading data.  (Yang, [0004])

Regarding claims 13 and 20, the claimed device and the claimed unit comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong (US 2019/0332472 A1) discloses an operating method of memory system may include: reading target data stored in a target memory page, using a plurality of read voltages, respectively; sequentially storing read data corresponding to the target data in a plurality of latches including a first latch and a second latch, respectively; performing a first error correction code (ECC) decoding operation on first read data stored in the first latch; and performing a second ECC decoding operation on second read data stored in the second latch, when the first ECC decoding operation fails.
Kim et al. (US 2021/0265005 A1) discloses an operating method of a memory controller that individually controls a plurality of memory units includes reading respective segments from the plurality of memory units based on a plurality of control signals; generating an output codeword based on the segments; performing error correction decoding on the output codeword; when a result of the error correction decoding indicates success, updating at least one of a plurality of accumulated error pattern information respectively corresponding to the plurality of memory units based on the result of the error correction decoding; and when the result of the error correction decoding indicates failure, regulating at least one of the plurality of control signals based on at least one of the plurality of accumulated error pattern information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136